Citation Nr: 9911932	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-30 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD) currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from March 1968 to August 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the St. 
Petersburg, FL, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for PTSD and 
assigned a rating of 10 percent.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased rating has been 
developed.

2.  The appellant's posttraumatic stress disorder does not 
result in more than mild social and industrial impairment or 
occupational and social impairment due to mild or transient 
symptoms of post-traumatic stress disorder.


CONCLUSION OF LAW

The criteria for an increased rating for posttraumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 3.321(a), Part 4, Diagnostic Codes 9411 
(1993-1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone a VA 
compensation and pension examination and has been involved in 
VA outpatient care for his PTSD. Those records do not reveal 
additional sources of relevant information that may be 
available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107, has been satisfied.

The Board must determine whether the weight of the evidence 
supports the appellant's claims or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. 
§ 4.3(1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The severity of the appellant's service connected psychiatric 
disorder is assessed for VA compensation purposes by 
application of the criteria set forth in Diagnostic Code 9411 
of the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  In November 1996, new regulations were 
issued with respect to the criteria to be considered in PTSD 
cases.  The RO has considered this claim under the old rating 
criteria (under the September 1996 rating decision) and the 
new criteria (under the August 1997 Statement of the Case), 
and the Board will do likewise. "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should... apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308,313 
(1991).  Pursuant to Karnas, the Board finds that the 
appellant is entitled to have his claim reviewed under the 
regulations in effect both prior to and after November 1996.

Under the current regulations in effect, the appellant is 
currently in receipt of a 10 percent rating which is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress or; symptoms controlled 
by continuous medication.  A 30 percent evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attack (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating would require occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

Under the regulations in effect prior to November 7, 1996, a 
10 percent rating was warranted when there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation 
required "definite" impairment in the ability to maintain 
effective and wholesome relationships with people and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce "definite" industrial impairment.  A 50 
percent evaluation required that the ability to establish 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels had to be 
so reduced as to result in considerable industrial 
impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) stated the 
term "definite", as used in the replaced version of 
38 C.F.R. § 4.132, was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quanify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1)(West 1991).

In the appellant's claims folder there are VA counselor's 
office notes about the appellant, dated August 1988 to May 
1995.  The counselor among other things noted that the 
appellant was having problems with the criminal justice 
system, the appellant was suffering from alcohol and drug 
abuse, and the appellant was missing some of the scheduled 
appointments.

An assessment and treatment plan dated May 1, 1995, conducted 
by the VA Outpatient Clinic, reported that the appellant 
claimed that he had not maintained a job since 1970 and that 
he slept during the day.  The examiner noted that the 
appellant was neatly groomed, his attitude was very guarded, 
his level of understanding was within normal limits, his 
judgment was fair, and his insight was limited.  In the exam, 
the examiner noted the Axis I diagnosis to probably be PTSD 
and Schizophrenia (SCHIZ).  The examiner did not provide an 
Axis II diagnosis. 

The appellant went to a VA Outpatient appointment on May 22, 
1995.  The examiner noted that according to the appellant he 
was a machine gunner and wounded in his left arm.  The 
examiner noted that the appellant was in prison for some time 
for dealing with stolen property, assaulting others, and 
shooting someone.  The examiner observed that the he was 
alert, but seemed distracted, he was coherent, and he was 
reluctant to talk through the process.  The examiner felt 
that the appellant might be suffering from PTSD and SCHIZ.  
The examiner did refer the appellant to group therapy.

The appellant had another VA Outpatient appointment on June 
1995.  The examiner noted that he asserted that he was having 
problems sleeping, he was having nightmares, and he was 
hearing voices from the past.  The examiner noted that he 
appeared to be withdrawn and depressed.  There was no gross 
thought disorder, and he probably had PTSD, and was probably 
depressed.  The examiner also noted that because of the 
appellant's emotional disability he has serious difficulties 
in obtaining or holding employment.

The appellant was last examined by VA for compensation 
purposes in July 1996. The examiner noted that the appellant 
was attending the PTSD group meeting every week.  The 
examiner noted that the appellant reported the following: 
that he drinks alcohol occasionally; he has tried street 
drugs in Vietnam, but none since then; he has been in trouble 
with the law many times and has been in prison and in jail 5-
6 times; he sleeps during the daytime, usually 4 hours at a 
time; in his dreams he hears planes and helicopters 
sometimes; he tends to avoid people he is uncomfortable with; 
he does very little of any activity except walking usually in 
the woods or isolated places; and he occasionally hears the 
voice of one of his dead buddies.

The examiner observed the following about the appellant: he 
was clean; somewhat withdrawn; he seemed reluctant to talk; 
he spoke in a low voice and slow rate; in addition to his 
hallucinations from his dead buddy, he seemed as if he had 
paranoid trends; he seemed to have difficulty abstracting 
proverbs; his fund of general knowledge was poor; he did not 
have gross deficits in memory of either recent or remote 
memory; and he seemed competent to handle his own affairs.

The appellant's diagnoses were dysthymia; and PTSD which is 
chronic, delayed onset, and relatively mild; personality 
disorder not otherwise specified with paranoid and antisocial 
traits; his stressors seemed moderate to moderately severe 
and consisted of his personality disorder, unemployment and 
financial problems; he had a GAF of 55; and his PTSD was a 
relatively small component of his problem.

In order to obtain a 30 percent rating under the new 
regulations, current manifestations of the appellant's PTSD 
would have to produce an occupational decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss.

In this case, the Board notes that the Global Assessment of 
Functioning (GAF) score shows that the appellant's 
psychological, social and occupational functioning is 
moderately to severely impaired.  However, it is significant 
that there is medical opinion to the effect that the severity 
of PTSD is "relatively mild" and that the PTSD was a 
"relatively small component" of the overall psychological 
impairment.  This being the case, the Board finds the degree 
of psychiatric impairment is consistent with a 10 percent 
rating under the revised criteria.  

It is the Board's opinion that, under the criteria in effect 
prior to November 7, 1996, the appellant is also not entitled 
to an increased schedular rating.  The Board does not find 
any evidence that would indicate that PTSD causes definite 
social and industrial impairment.  To the contrary, the PTSD 
symptoms are "relatively mild", and, therefore, consistent 
with the 10 percent rating in effect.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(a)(West 1991); 38 C.F.R. § 3.102, 4.3 (1996).


ORDER

An increased rating for posttraumatic stress disorder is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

